[MHM FINAL] [3/30/12] [Translation] Filed Document: SECURITIES REGISTRATION STATEMENT Filed with: The Director of Kanto Local Finance Bureau Filing Date: March 30, 2012 Name of the Issuer: Putnam U.S. Government Income Trust Name and Official Title of Jonathan S. Horwitz Representative of Company: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business Mori Hamada & Matsumoto of Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 U.S. Government Income Trust - ii - Public Offering or Sale for Registration Name of the Fund Making Public Offering or Putnam U.S. Government Income Trust Sale of Foreign Investment Fund Securities: Aggregate Amount of Foreign Investment Up to 1,332.2 million U.S. dollars Fund Securities to be Publicly Offered or (JPY101.753 billion) for Class M Shares. Sold: Note: U.S. amount is translated into Japanese Yen at the rate of U.S.$1.00JPY76.38 (hereinafter referred to as “Dollar” or “$”), the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd., for buying and selling spot dollars by telegraphic transfer against Japanese Yen on January 31, 2012. Places where a copy of this Securities Not applicable. Registration Statement is available For Public Inspection: U.S. Government Income Trust - 1 - PART I. INFORMATION ON THE SECURITIES 1. NAME OF FUND Putnam U.S. Government Income Trust (hereinafter referred to as the “Fund”) 2. NATURE OF FOREIGN INVESTMENT FUND SECURITIES CERTIFICATES Six classes of shares (Class A shares, Class B shares, Class C shares, Class M shares, Class R shares and Class Y shares). Registered shares of beneficial interest without par value. Class M Shares (hereinafter referred to as the “Shares”) are available for public offering in Japan. As to the Shares, there are no credit ratings that have been provided or made available for inspection by any credit-rating firm due to the request from the issuer of the Fund, or that are to be provided or made available for inspection by any credit-rating firm due to a request from the issuer of the Fund. 3. TOTAL AMOUNT OF ISSUE (OFFERING) PRICE Up to 1,332.2 million U.S. dollars (JPY101.753 billion) for Class M Shares. Note 1: Dollar amount is translated, for convenience, at the rate of $1.00 JPY76.38 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against Japanese Yen on January 31, 2012). The same applies hereinafter unless otherwise indicated. Note 2: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the “total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down. As a result, in this document, there are cases in which Japanese Yen figures for the same information differ from each other. 4. ISSUE (OFFERING) PRICE The net asset value per share next calculated on a Fund Business Day after the application for purchase is received by the Fund. Note: A “Fund Business Day” means a day on which the New York Stock Exchange is open for business. 5. SALES CHARGE The public offering price means the amount calculated by dividing the net asset value by (1 - 0.0325) and rounded to three decimal places. The sales charge in Japan shall be 3.15% (3.00% before consumption tax) of the amount obtained by deduction of the amount equivalent to 3.00% of the public offering price from such price (hereinafter referred to as the “Sales Price”). Any amount which is over the net asset value of the Sales Price shall be retained by Putnam Retail Management Limited Partnership (hereinafter referred to as “Putnam Retail Management”), principal underwriter of the Fund. U.S. Government Income Trust - 2 - 6. MINIMUM AMOUNT OR NUMBER OF SHARES FOR SUBSCRIPTION The minimum amount for purchase of Shares is 100 Shares, and Shares may be purchased in integral multiples of 100 shares. 7. PERIOD OF SUBSCRIPTION From March 31, 2012 (Saturday) to March 29, 2013 (Friday) Provided that the subscription is handled only on a Fund Business Day that is also a business day when the Distributor, defined below, is open for business in Japan. Period of subscription is renewed by submitting Securities Registration Statements by the end of the offering period. 8. PLACE OF SUBSCRIPTION Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. (hereinafter referred to as “MUMS” or the “Distributor”) 5-2 Marunouchi 2-chome, Chiyoda-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned distributor. 9. DATE OF PAYMENT Investors shall pay the issue price and sales charge to the Distributor or the sales handling companies within 4 business days in Japan from the day when the Distributor or the sales handling companies confirm the execution of the order (the “Trade Day”). The total issue price for each date of subscription (the “Application Day”) will be transferred by the Distributor to the transfer agent within 4 Fund Business Days (hereinafter referred to as “Payment Date”) from (and including) the Application Day. 10. PLACE OF PAYMENT Same as the item (8) above. 11. MATTERS CONCERNING TRANSFER AGENCY Not applicable. 12. MISCELLANEOUS (1) Deposit for Subscription None. (2) Outline of Underwriting, Etc. a. MUMS undertakes to make a public offering of the Shares in accordance with an agreement dated November 25, 1997 with Putnam Retail Management in connection with the sale of the Shares in Japan. U.S. Government Income Trust - 3 - b. MUMS will execute or forward the purchase orders and repurchase requests relating to the Shares received directly or indirectly through other sales and repurchase handling companies (hereinafter referred to as the “Sales Handling Company”) to the Fund. Note: “Sales Handling Company” means a financial instruments agent company and/or registration agent financial institution that shall conclude an agreement with the Distributor concerning agency business of shares of the Fund, act as agent for the Distributor for the subscription or repurchase of shares of the Fund from investors, and handle the business concerning receipt of subscription money from investors or the payment of repurchase proceeds to investors. c. The Fund has appointed MUMS as the Agent Company in Japan. Note: “Agent Company” shall mean a company that under a contract made with a foreign issuer of investment securities makes public the net asset value per Share and submits or forwards the financial reports or other documents to the Japan Securities Dealers’ Association (“JSDA”) and the Distributor in Japan and renders such other services. (3) Method of Subscription Investors who subscribe to Shares shall enter into an agreement with the Distributor or the Sales Handling Company concerning transactions of foreign securities. The Distributor or the Sales Handling Company shall provide to the investors an Agreement Concerning a Foreign Securities Transactions Account and other agreements (“Account Agreement”) and the investors shall submit to the Distributor or the Sales Handling Company an application requesting the opening of a transactions account under the Account Agreement. The subscription amount shall be paid in yen in principal and the yen exchange rate shall be the exchange rate which shall be based on the foreign exchange rate quoted in the Tokyo Foreign Exchange Market on the Trade Day of each subscription and which shall be determined by the Distributor or the Sales Handling Company. The subscription amount shall be paid in dollars to the transfer agent for the Fund by MUMS on the Payment Date. (4) Investor Profile The Fund is designed for investors seeking as high a level of current income as Putnam Investment Management, LLC (the “Investment Management Company”) believes is consistent with preservation of capital. The Fund discourages short-term trading activity. It should not be an investor’s sole investment. However, the Fund may be appropriate as part of a portfolio of funds with different investment strategies, such as growth, blend, value, and income. Investors should ask their financial representative for details. (5) Past Performance The performance information below gives some indication of the risks associated with an investment in the Fund by showing the Fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the Fund are available at Putnam.com. U.S. Government Income Trust - 4 - ► Best calendar quarter (Q1 2009): 7.87%. ► Worst calendar quarter (Q3 2008): -3.49% Average Annual Total Returns After Sales Charges (for periods ending 12/31/11) Past 1 year Past 5 years Past 10 years Class M shares before taxes 1.11% 6.72% 5.12% Barclays Capital GNMA Index 7.90% 6.95% 5.83% (no deduction for fees, expenses or taxes) (6) Fees and expenses The following table describes the fees and expenses investors may pay if they buy and hold shares of the Fund. An investor may qualify for sales charge discounts if the investor and the investor’s family invest, or agree to invest in the future, at least $100,000 in class A shares (not available in Japan) or $50,000 in class M shares of Putnam Funds. Shareholder Fees (fees paid directly from an investor’s investment) Maximum sales charge (load) imposed on purchases (as a percentage 3.25% / 3.40% * of the offering price) Maximum deferred sales charge (load) (as a percentage of original 0.40%* * purchase price or redemption proceeds, whichever is lower) * Percentage after consumption tax applicable in Japan (3.25% before consumption tax). ** Applies only to certain redemptions of shares bought with no initial sales charge. U.S. Government Income Trust - 5 - Annual Fund Operating Expenses (expenses an investor pays each year as a percentage of the value of the investor’s investment) Management Distribution Other Total Fees and Service Expenses Annual Fund (12b-1) Fees Operating Expenses Class M 0.40% 0.49%+ 0.20% 1.09% shares + Represents a blended rate. (7) Example The following hypothetical example is intended to help investors compare the cost of investing in the Fund with the cost of investing in other funds. It assumes that investors invest $10,000 in the Fund for the time periods indicated and then redeem all their shares at the end of those periods. It assumes a 5% return on an investor’s investment each year and that the Fund’s operating expenses remain the same. An investor’s actual costs may be higher or lower. 1 year 3 years 5 years 10 years Class M shares $433 $660 $906 $1,611 (8) Offerings other than in Japan Shares are simultaneously offered in the United States of America. U.S. Government Income Trust - 6 - PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (1) Objectives and Basic Nature of the Fund A. Name of the Fund: Putnam U.S. Government Income Trust (the “Fund”) B. Goal of the Fund The Fund seeks as high a level of current income as the Investment Management Company believes is consistent with preservation of capital. C. Authorized Shares There is no prescribed authorized number of Shares, and Shares may be issued from time to time. D. Form of the Fund Putnam U.S. Government Income Trust is a Massachusetts business trust organized on November 1, 1983. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The Fund is an open-end diversified management investment company with an unlimited number of authorized shares of beneficial interest, which may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. The Fund offers classes of shares with different sales charges and expenses. Only the Fund’s class M shares are currently offered in Japan. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the Fund were liquidated, would receive the net assets of the Fund. The Fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove the Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. If an investor owns fewer shares than the minimum set by the Trustees (presently 20 shares), the Fund may redeem the investor’s shares without the investor’s permission and send the investor the proceeds after providing the recordholder of these Fund shares with at least 60 days’ notice to attain the minimum . To the extent permitted by applicable law, the Fund may also redeem shares if investors own more shares than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and future investors. E. Main Investment Strategies U.S. Government Income Trust - 7 - The Investment Management Company invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States ( e.g. , U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds), or by only the credit of a federal agency or government-sponsored entity (e.g. , Fannie Mae and Freddie Mac mortgage-backed bonds) and that have short- to long-term maturities. The Investment Management Company may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The Investment Management Company may also use derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. Under normal circumstances, the Investment Management Company invests at least 80% of the Fund’s net assets in U.S. government securities. The Investment Management Company may invest up to 20% of the Fund’s net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a securities rating agency that is nationally recognized in the U.S. or, if unrated, that the Investment Management Company determines to be of comparable quality. This policy may be changed only after 60 days’ notice to recordholders of Fund shares. F. Main Risks It is important for investors to understand that they can lose money by investing in the Fund. The prices of bonds in the Fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The risks associated with bond investments include interest rate risk, which means the prices of the Fund’s investments are likely to fall if interest rates rise. Bond investments are also subject to credit risk, which is the risk that the issuers of the Fund’s investments may default on payment of interest or principal. Credit risk is generally greater for debt not backed by the full faith and credit of the U.S. government, and interest rate risk is generally greater for longer-term bonds. Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. The Fund may have to invest the proceeds from prepaid investments, including mortgage-and asset-backed investments, in other investments with less attractive terms and yields. The Investment Management Company’s use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the investment to meet its obligations. The Fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other U.S. government agency. Please refer to “A. Risk Factor” under the section “3. Investment Risks” below for further detail. U.S. Government Income Trust - 8 - (2) History of the Fund November 1, 1983: Organization of the Fund as a Massachusetts business trust. Adoption of the Agreement and Declaration of the Trust. January 10, 1992: Adoption of the Amended and Restated Agreement and Declaration of Trust. November 12, 2007: Acquisition of the assets of Putnam Limited Duration Government Income Fund through a Merger. U.S. Government Income Trust - 9 - U.S. Government Income Trust - 10 - B. Name and role in the Fund’s management by the Investment Management Company and related companies of the Fund, and summary of the agreements, etc. Name Role in the management Summary of the agreement, etc. of the Fund Putnam Investment Investment Management The Investment Management Management, LLC Company Company has entered into a Management Contract with the Fund as of January 1, 2010, which sets out that the Investment Management Company provides the Fund with investment management services and investment advisory services in relation to the Fund’s assets. Putnam Investments Limited Sub-Investment The Sub-Investment Management Management Company Company has entered into a Sub-Management Contract with the Investment Management Company effective January 30, 2010 in which the Sub-Investment Management Company agrees to act as sub-investment manager for a portion of the Fund’s assets. State Street Bank and Trust Custodian The Custodian has entered into the Company Sub-accounting Agent Master Custodian Agreement with the Fund as of January 1, 2007, which sets out that the Custodian serves as a custodian of the Fund’s assets. The Sub-accounting Agent has entered into the Master Sub-accounting Agreement with the Investment Management Company as of January 1, 2007, which sets out that such agent serves as a sub-accounting agent of the Fund. Putnam Investor Services, Investor Servicing Agent The Investor Servicing Agent has Inc. entered into the Amended and Restated Investor Servicing Agreement with the Fund as of January 1, 2009, which sets out that the Investor Servicing Agent provides all services required by the Fund in connection with the establishment, maintenance and recording of shareholder accounts, including without limitation, all related tax and other reporting requirements, and the implementation of investment and redemption arrangements offered in connection with the sale of the Fund’s shares. U.S. Government Income Trust - 11 - Putnam Retail Management Principal Underwriter The Principal Underwriter has Limited Partnership entered into the Distributor’s Contract with the Fund as of August 3, 2007, which sets out that the Principal Underwriter distributes the shares of the Fund. Mitsubishi UFJ Morgan Distributor in Japan The Distributor in Japan has entered Stanley Securities Co., Ltd. into the Japan Dealer Sales Contract with Putnam Retail Management as of November 25, 1997, which sets out that the Distributor in Japan forwards sales and repurchase orders in Japan to Putnam Retail Management. Agent Company The Agent Company has entered into the Agent Company Agreement with the Fund as of November 6, 1997, which sets out that the Agent Company distributes prospectuses, makes public in Japan the daily net asset value per share of the Fund, and distributes any documents required to be prepared in accordance with the applicable laws and regulations of Japan. C. The Trustees The Trustees are responsible for generally overseeing the conduct of the Fund’s business. The Fund’s Agreement and Declaration of Trust provides that they shall have all powers necessary or convenient to carry out that responsibility. The number of Trustees is fixed by the Trustees and may not be less than three. A Trustee may be elected either by the Trustees or by the shareholders. At any meeting called for that purpose, a Trustee may be removed by the vote of two-thirds of the outstanding shares of the Fund. Each Trustee elected by the Trustees or the shareholders shall serve until he or she retires, resigns, is removed, or dies or until the next meeting of shareholders called for the purpose of electing Trustees and until the election and qualification of his or her successor. The Trustees of the Fund are authorized by the Agreement and Declaration of Trust to issue shares of the Fund in one or more series, each series being preferred over all other series in respect of the assets allocated to that series. The Trustees may, without shareholder approval, divide the shares of any series into two or more classes, with such preferences and special or relative rights and privileges as the Trustees may determine. Under the Agreement and Declaration of Trust, the shareholders shall have power, as and to the extent provided therein, to vote only (i) for the election of Trustees, to the extent provided therein (ii) for the removal of Trustees, to the extent provided therein (iii) with respect to any investment adviser, to the extent provided therein (iv) with respect to any termination of the Fund, to the extent provided therein (v) with respect to certain amendments of the Agreement and Declaration of Trust, (vi) to the same extent as the stockholders of a Massachusetts business corporation as to whether or not a court action, proceeding, or claim should or should not be brought or maintained derivatively or as a class action on behalf of the Fund or the shareholders, and (vii) with respect to such additional matters relating to the Fund as may be required by the Agreement and Declaration of Trust, U.S. Government Income Trust - 12 - the Bylaws of the Fund, or any registration of the Fund with the U.S. Securities and Exchange Commission (or any successor agency) or any state, or as the Trustees may consider necessary or desirable. Certain of the foregoing actions may, in addition, be taken by the Trustees without vote of the shareholders of the Fund. On any matter submitted to a vote of shareholders, all shares of the Fund then entitled to vote are voted in the aggregate as a single class without regard to series or classes of shares, except (1) when required by the Investment Company Act of 1940, as amended, or when the Trustees shall have determined that the matter affects one or more series or classes of shares materially differently, shares are voted by individual series or class; and (2) when the Trustees have determined that the matter affects only the interests of one or more series or classes, then only shareholders of such series or classes are entitled to vote thereon. There is no cumulative voting in the election of Trustees. Meetings of shareholders may be called by the Clerk whenever ordered by the Trustees, the Chairman of the Trustees, or requested in writing by the holder or holders of at least one-tenth of the outstanding shares entitled to vote at the meeting. Written notice of any meeting of shareholders must be given by mailing the notice at least seven days before the meeting. Thirty percent of shares entitled to vote on a particular matter is a quorum for the transaction of business on that matter at a shareholders’ meeting, except that, where any provision of law or of the Agreement and Declaration of Trust permits or requires that holders of any series or class vote as an individual series or class, then thirty percent of the aggregate number of shares of that series or class entitled to vote are necessary to constitute a quorum for the transaction of business by that series or class. For the purpose of determining the shareholders of any class or series of shares who are entitled to vote or act at any meeting, or who are entitled to receive payment of any dividend or other distribution, the Trustees are authorized to fix record dates, which may not be more than 90 days before the date of any meeting of shareholders or more than 60 days before the date of payment of any dividend or other distribution. The Trustees are authorized by the Agreement and Declaration of Trust to adopt Bylaws not inconsistent with the Agreement and Declaration of Trust providing for the conduct of the business of the Fund. The Bylaws contemplate that the Trustees shall elect a Chairman of the Trustees, the President, the Treasurer, and the Clerk of the Fund, and that other officers, if any, may be elected or appointed by the Trustees at any time. The Bylaws may be amended or repealed, in whole or in part, by a majority of the Trustees then in office at any meeting of the Trustees, or by one or more writings signed by such a majority. Regular meetings of the Trustees may be held without call or notice at such places and at such times as the Trustees may from time to time determine. It shall be sufficient notice to a Trustee of a special meeting to send notice by mail at least forty-eight hours or by telegram at least twenty-four hours before the meeting or to give notice to him or her in person or by telephone at least twenty-four hours before the meeting. U.S. Government Income Trust - 13 - At any meeting of Trustees, a majority of the Trustees then in office shall constitute a quorum. Except as otherwise provided in the Agreement and Declaration of Trust or Bylaws, any action to be taken by the Trustees may be taken by a majority of the Trustees present at a meeting (a quorum being present), or by written consents of a majority of the Trustees then in office. Subject to a favorable majority shareholder vote (as defined in the Agreement and Declaration of Trust), the Trustees may contract for exclusive or nonexclusive advisory and/or management services with any corporation, trust, association, or other organization. The Agreement and Declaration of Trust contains provisions for the indemnification of Trustees, officers, and shareholders of the Fund under the circumstances and on the terms specified therein. The Fund may be terminated at any time by vote of shareholders holding at least two-thirds of the shares entitled to vote or by the Trustees by written notice to the shareholders. Any series of shares may be terminated at any time by vote of shareholders holding at least two-thirds of the shares of such series entitled to vote or by the Trustees by written notice to the shareholders of such series. The foregoing is a general summary of certain provisions of the Agreement and Declaration of Trust and Bylaws of the Fund, and is qualified in its entirety by reference to each of those documents. Trustees may be removed or replaced by, among other things, a resolution adopted by a vote of two-thirds of the outstanding shares at a meeting called for the purpose. In the event of vacancy, the remaining Trustees may fill such vacancy by appointing for the remaining term of the predecessor Trustee such other person as they in their discretion shall see fit. The Trustees may add to their number as they consider appropriate. The Trustees may elect and remove officers as they consider appropriate. D. Putnam Investment Management, LLC (Investment Management Company) a. Law of Place of Incorporation The Investment Management Company is organized as a limited liability company under the laws of the State of Delaware, U.S.A. on November 29, 2000. Its investment advisory business is regulated under the Investment Advisers Act of 1940. Under the Investment Advisers Act of 1940, an investment adviser means, with certain exceptions, any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as part of a regular business, issues analyses or reports concerning securities. Investment advisers under the Act may not conduct their business unless they are registered with the U.S. Securities and Exchange Commission (the “SEC”). b. Outline of the Supervisory Authority The Investment Management Company is registered as an investment adviser under the Investment Advisers Act of 1940. c. Purpose of the Business The Investment Management Company’s primary business is investment management, which includes the buying, selling, exchanging and trading of securities of all descriptions on behalf of mutual funds in any part of the world. d. History of the Investment Management Company U.S. Government Income Trust - 14 - The Investment Management Company is one of America’s oldest and largest money management firms. The Investment Management Company’s staff of experienced portfolio managers and research analysts selects securities and constantly supervises the Fund’s portfolio. By pooling an investor’s money with that of other investors, a greater variety of securities can be purchased than would be the case individually: the resulting diversification helps reduce investment risk. The Investment Management Company has been managing mutual funds since 1937. Today, the firm serves as the Investment Management Company for the funds in the Putnam Family, with mutual fund assets of nearly $61.6 billion in aggregate net asset value and nearly 5 million shareholder accounts as of January 31, 2012. An affiliate of the Investment Management Company, The Putnam Advisory Company LLC, manages domestic and foreign institutional accounts and mutual funds, including the accounts of many Fortune 500 companies. Another affiliate of the Investment Management Company, Putnam Investments Limited, provides a full range of international investment advisory services to institutional and retail clients. Another affiliate, Putnam Investor Services, Inc., provides shareholder services to the Putnam funds. Total assets under management by Putnam entities, including assets of mutual funds and other clients, are over $121 billion as of January 31, 2012. Putnam Investment Management, LLC, Putnam Retail Management, Putnam Investments Limited and Putnam Investor Services, Inc. are subsidiaries of Putnam Investments, LLC, which is located at One Post Office Square, Boston, Massachusetts 02109 and of which a majority is owned through a series of subsidiaries by Great-West Lifeco, Inc., a financial services holding company with operations in Canada, the United States and Europe and which is a member of the Power Financial Corporation group of companies. e. Amount of Capital Stock (i) Amount of Members’ Equity (as of January 31, 2012)
